WARREN, J.
In his petition for reconsideration, defendant contends that we erred in affirming the trial court’s: (1) rejection of his offer of proof that the mother had sexual intercourse with another man near the time of conception; and (2) award of child support, attorney fees and costs. As to the first point, we adhere to our prior opinion. As to the award, however, we remand the case to the trial court for further evidence regarding the needs of the child, the financial condition of the mother, the interests of the state, and the father’s present ability to pay. While there is some evidence of the father’s financial status, i.e., income and bills, there is no evidence of the child’s needs, or of the mother’s financial condition. Fox v. Hohenshelt, 19 Or App 617, 625, 528 P2d 1376 (1974).
Reconsideration granted; former opinion modified; remanded for further proceedings.